Mayo, J.
Under Act 30, of Extra Session of 1877, Police Juries may make a contract fixing the amount of the sheriff’s pay in criminal matters, with two provisos: 1. That the amount contracted for does not exceed fifty per cent, of the fees allowed by law to the sheriff. 2. That it does not exceed $500 for each representative.
2.Article 119 of the Constitution is self-acting and requires no legislative or-parochial action to put it into operation. Summoning jurors is part of the expenses in criminal matters, and is covered by the limit of $500.